Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Wei and Dixon do not disclose a multiphase cleansing composition that is shear thinning. Nor does Lukenbach disclose a shear thinning composition. Wei, Dixon and Lukenbach also do not disclose the aerosol foamer recited in claim.
Wei in view of Dixon does not suggest a barrier bag system. Lukenbach is directed to a self-foaming cleansing gel that foams upon contact with the skin. Paragraph [0002]. Lukenbach discloses that “[t]his is done by controlling the physical structure and the viscosity of the composition as well as by selecting specific surfactant combinations for the compositions (0013). Lukenbach discloses that the self-foaming agent may be selected from pentane, isopentane, butane, isobutane and mixtures thereof. Paragraph [0031]. Lukenbach discloses a barrier package such an impermeable bag disposed inside a can, wherein pressurized air is used as a propellant and has an air pressure of 150 cm Hg — 225 cm Hg (i.e., 29 psi — 43.5 psi). Paragraphs [0051] and [0052].
Lukenbach discloses that the self-foaming agent may be selected from pentane, isopentane, butane, isobutane and mixtures thereof. Paragraph [0031]. Lukenbach discloses a barrier package such an impermeable bag disposed inside a can, wherein pressurized air is used as a propellant and has an air pressure of 150 cm Hg — 225 cm Hg (i.e., 29 psi — 43.5 psi). Paragraphs [0051] and [0052].

Claim | recites, inter alia, a low-pressure propellant disposed between the container body and the collapsible bag, the low-pressure propellant comprising air at a pressure of 20 psi or less at 21 °C.
The present application discloses the advantages of using low pressure foaming agents and propellants and the disadvantages of using high pressure foaming agents and propellants. See, page 4, line 17 — page 5, line 17. Lukenbach discloses the use of high- pressure propellants (i.e., 29-45 psi). Thus, it is Applicant’s position that Wei, Dixon and Lukenbach do not disclose a low-pressure propellant, as recited in pending claim 1. Nor would the skilled person be prompted to be modify Wei in view of Dixon and Lukenbach to provide the aerosol foamer recited in claim 1.
Therefore, in view of the difference between the claimed method of making the shear thinning composition comprising the aerosol foamer as claimed. Accordingly, one skilled in the art would not be able to suggest the method for cleansing and collapsible bag as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761